



PERFORMANCE SHARE UNIT AWARD AGREEMENT
THIS PERFORMANCE SHARE UNIT AWARD AGREEMENT (this “Agreement”) is made and
entered into effective [DATE] (the “Grant Date”) by and between InnerWorkings,
Inc., a Delaware corporation (the “Company”) and [NAME] (the “Participant”).
RECITALS
WHEREAS, the Company has adopted the InnerWorkings, Inc. 2006 Stock Incentive
Plan, as amended (the “Plan”) (capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Plan); and
WHEREAS, pursuant to the Plan, the Compensation Committee of the Board of
Directors of the Company (the “Committee”) desires to grant the Participant an
Award of Performance Share Units (as defined below), subject to certain
restrictions as set forth in this Agreement, effective as of the Grant Date.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the Company and the Participant agree as follows:
AGREEMENT
1.Grant of Performance Share Units. Subject to the terms and conditions of the
Plan and the additional terms and conditions set forth in this Agreement, the
Company hereby grants to the Participant an Award of Performance Share Units
that is contingent upon the satisfaction of the performance measures set forth
in Section 3 below (the “Performance Share Units”), consisting of the target
number of Performance Share Units specified in Section 4(a) hereof. Each
Performance Share Unit is a notional amount that represents one (1) unvested
Share and constitutes the right, subject to the terms and conditions of the Plan
and this Agreement, to distribution of a Share following the vesting of such
Performance Share Unit and satisfaction of the other requirements contained
herein.


2.Performance Period. The Performance Period for this Award shall be the eleven
(11) quarter period beginning on April 1, 2017 and ending on December 31, 2019.


3.Performance Measures. Vesting of the Award shall be based fifty percent (50%)
on the cumulative adjusted earnings per share (“Adjusted EPS”) achieved for the
Performance Period and fifty percent (50%) on the return on invested capital
(“Return on Invested Capital”) achieved for the Performance Period. Adjusted EPS
and Return on Invested Capital will be determined in accordance with the
formulas and calculation methods approved by the Committee within the first
ninety (90) days of the Performance Period, subject to the Committee’s
certification following the end of the Performance Period.


4.Performance Goals; Number of Performance Share Units.


(a)The Participant has been credited with the target number of Performance Share
Units specified in the table below. The number of Performance Share Units
actually earned, if any, will be based on the Company’s performance, and may
range from fifty percent (50%) of the target award level for the achievement of
the performance measures set forth in Section 3 above at the “threshold” level
of performance to two hundred percent (200%) of the target award level for
achievement of the performance measures at the “maximum” level of performance.
Performance At:
Adjusted EPS Performance (50% of Award)
Number of Performance Share Units Earned for Adjusted EPS
Return on Invested Capital Performance (50% of Award)
Number of Performance Share Units Earned for Return on Invested Capital
Maximum (200%)
 
 
 
 
Target (100%)
 
 
 
 
Threshold (50%)
 
 
 
 



(b)In the event that the Company’s actual performance does not meet the
threshold level of performance, no Performance Share Units shall be earned.


1

--------------------------------------------------------------------------------





(c)If the Company’s actual performance is between the percentages specified
above (i.e., between the threshold and target levels or between the target and
maximum levels), linear interpolation shall be used to determine the number of
Performance Share Units earned.


(d)If the Company’s actual performance exceeds the maximum level of performance,
the Performance Share Units earned shall equal the Performance Share Units
specified above for the “maximum” level of performance.


(e)Notwithstanding the foregoing, except as otherwise provided in Sections 6 and
7, in the event that the Participant experiences a termination of Service for
any reason prior to the end of the Performance Period (including, but not
limited to, a voluntary termination of Service), the Participant shall forfeit
all Performance Share Units hereunder as of the date of such termination of
Service without additional consideration, and the Participant shall have no
further rights with respect thereto.




5.Timing and Form of Payout. Following the end of the Performance Period, the
Participant shall be entitled to receive a number of Shares equal to the number
of Performance Share Units earned under Section 4 hereof, subject to all
applicable taxes and withholdings. Delivery of such Shares will be made within
the first two-and-one-half (2½) months following the end of the later of the
calendar year or the tax year of the Company in which the Performance Period
ends, but in no event later than the end of the calendar year following the
calendar year in which the Performance Period ends.


6.Termination of Service without Cause; Termination of Service Due to Death or
Disability. Notwithstanding anything herein to the contrary, unless the
Participant’s written employment or other written agreement with the Company or
an Affiliate provides more favorable treatment, if the Participant experiences
an involuntary termination of Service prior to the end of the Performance Period
for any reason other than Cause or by reason of the Participant’s death or
Disability, the Participant shall be entitled to receive a number of Shares the
Participant would have been entitled to receive under Section 4, based on actual
performance (but capped at one hundred percent (100%) of target), as if he or
she had remained employed until the last day of the Performance Period,
multiplied by a fraction, the numerator of which shall be the number of full
calendar months during the period from April 1, 2017 through the date of the
termination of Service, and the denominator of which shall be thirty-three (33),
the total number of months in the Performance Period. Delivery of such Shares
shall be made in accordance with Section 5 above.


7.Treatment Upon a Change in Control.


(a)Notwithstanding anything herein to the contrary, unless the Participant’s
written employment or other written agreement with the Company or an Affiliate
provides more favorable treatment, upon the occurrence of a Qualifying
Termination (as defined below), the Participant will be entitled to immediate
vesting of the Performance Share Units at the target level of performance. For
purposes of this Agreement, a “Qualifying Termination” means a termination of
Service by the Company without Cause within ninety (90) days prior to or
twenty-four (24) months following the consummation of a Change in Control.


(b)In addition, the vesting of any Performance Share Units that are not assumed
by a successor company or exchanged for a replacement award on no less favorable
economic terms will be accelerated as of the effective date of a Change in
Control, and the Participant will be paid, within thirty (30) days after the
Change in Control, an amount in cash based on an assumed achievement of the
performance measure at the target level of performance.


8.Rights as a Stockholder. The Participant will not have any rights of a
stockholder with respect to the Performance Share Units until the Company has
issued or transferred Shares to the Participant in settlement of earned
Performance Share Units in accordance with Sections 4 and 5. The Participant
will not be entitled to receive dividends or dividend equivalents on the
Performance Share Units.


9.Covenants Not to Compete or Solicit.


(a)During the Participant’s Service and for a period of two (2) years following
the termination thereof for any reason, the Participant shall not, anywhere in
the Geographic Area (as defined below), other than on behalf of the Company or a
Subsidiary of the Company or with the prior written consent of the Company,
directly or indirectly:


(i)perform services for (whether as an employee, agent, consultant, advisor,
independent contractor, proprietor, partner, officer, director or otherwise),
have any ownership interest in (except for passive ownership of five percent
(5%) or less of any entity whose securities have been registered under the
Securities Act of 1933, as amended, or Section 12 of the Exchange Act, or
participate in the financing, operation, management or control of, any firm,
partnership, corporation, entity or business that engages or participates in a
“competing business purpose” (as defined below);


2

--------------------------------------------------------------------------------





(ii)induce or attempt to induce any customer, potential customer, supplier,
licensee, licensor or business relation of the Company or a Subsidiary of the
Company to cease doing business with the Company or such Subsidiary, or in any
way interfere with the relationship between any customer, potential customer,
supplier, licensee, licensor or business relation of the Company or a Subsidiary
of the Company or solicit the business of any customer or potential customer of
the Company or a Subsidiary of the Company, whether or not the Participant had
personal contact with such entity; and


(iii)solicit, encourage, hire or take any other action that is intended to
induce or encourage, or has the effect of inducing or encouraging, any employee
or independent contractor of the Company or any Subsidiary of the Company to
terminate his or her employment or relationship with the Company or any
Subsidiary of the Company, other than in the discharge of his or her duties as
an officer of the Company, if applicable.


(b)For purposes of this Agreement, the term “competing business purpose” shall
mean the sale or provision of any printed materials, items, or other products or
services that are competitive with in any manner the products or services sold
or offered by the Company or a Subsidiary thereof while this Agreement is in
effect. The term “Geographic Area” shall mean the Participant’s country of
employment and any other countries in which the Participant conducts business on
behalf of the Company or a Subsidiary of the Company.


(c)The covenants contained in this Section 9 shall be construed as a series of
separate covenants, one for each county, city, state or any similar subdivision
in any Geographic Area. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in the
preceding sections. If, in any judicial proceeding, a court refuses to enforce
any of such separate covenants (or any part thereof), then such unenforceable
covenant (or such part) shall be eliminated from this Agreement to the extent
necessary to permit the remaining separate covenants (or portions thereof) to be
enforced. In the event that the provisions of this Section 9 are deemed to
exceed the time, geographic or scope limitations permitted by applicable law,
then such provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, permitted by applicable law.


(d)For the avoidance of doubt, the covenants contained in this Section 9 shall
be in addition to, and not in lieu of, any written restrictive covenants to
which the Participant may otherwise be subject, whether under the terms of his
or her employment or services agreement or otherwise.


10.Remedies for Breach.


(a)The Participant acknowledges and agrees that the agreements and covenants set
forth in Section 9 are reasonable and necessary for the protection of the
Company’s business interests, that irreparable injury will result to the Company
if the Participant breaches any of the terms of said covenants, and that in the
event of the Participant’s actual or threatened breach of any such covenants,
the Company will have no adequate remedy at law. The Participant accordingly
agrees that, in the event of any actual or threatened breach by the Participant
of any of said covenants, the Company will be entitled to seek immediate
injunctive and other equitable relief, without bond and without the necessity of
showing actual monetary damages. Nothing in this Section 10 will be construed as
prohibiting the Company from pursuing any other remedies available to it for
such breach or threatened breach, including the recovery of any damages that it
is able to prove.


(b)In addition, and not in limitation of the foregoing, in the event of the
Participant’s breach of any of the covenants set forth in Section 9, (i) the
Performance Share Units (whether vested or unvested) shall immediately be
forfeited and (ii) the Company shall be entitled to recover any Shares acquired
upon the vesting of the Performance Share Units, and if the Participant has
previously sold any of the Shares derived from the Performance Share Units, the
Company shall also have the right to recover from the Participant the economic
value thereof.


(c)Each of the parties to this Agreement will be entitled to enforce its rights
under this Agreement specifically, to recover damages by reason of any breach of
any provision of this Agreement, and to exercise all other rights existing in
its favor. The Participant agrees and acknowledges that money damages will not
be an adequate remedy for any breach of the provisions of this Agreement and
that the Company will be entitled to specific performance and injunctive relief
in order to enforce or prevent any violations of the provisions of this
Agreement.


11.Tax Withholding. The Company will have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, the amount necessary
to satisfy federal, state, and local taxes, domestic or foreign, required by law
or regulation to be withheld with respect to any taxable event arising under
this Plan. The Company may satisfy the withholding requirement for supplemental
wages, in whole or in part, by withholding Shares having a Fair Market Value
(determined on the date the Participant recognizes taxable income) equal to the
withholding tax required to be collected on the transaction. The


3

--------------------------------------------------------------------------------





Participant may elect, subject to the approval of the Committee, to deliver the
necessary funds to satisfy the withholding obligation to the Company, in which
case there will be no reduction in the Shares otherwise distributable to the
Participant.


12.Plan. The Participant hereby acknowledges receipt of a copy of the Plan.
Notwithstanding any other provision of this Agreement, the Performance Share
Units are granted pursuant to the Plan, as in effect on the date of this
Agreement, and are subject to the terms and conditions of the Plan, as the same
may be amended from time to time; provided, however, that except as otherwise
provided by the Plan, no amendment to either the Plan or this Agreement will
deprive the Participant, without the Participant’s consent, of any Performance
Share Units or of the Participant’s rights under this Agreement. The
interpretation and construction by the Committee of the Plan, this Agreement,
the Performance Share Units, and such rules and regulations as may be adopted by
the Committee for the purpose of administering the Plan, will be final and
binding upon the Participant. In the event that the terms of this Agreement
conflict with the terms of the Plan, the Plan shall control.


13.Section 409A. This Agreement is intended to be exempt from or, in the
alternative, to comply with Section 409A of the Code (“Section 409A”) and shall
be construed and interpreted in a manner that is consistent with the
requirements for avoiding additional taxes or penalties under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Participant on
account of non-compliance with Section 409A. Notwithstanding any other provision
in this Agreement to the contrary, if the Participant is a “specified employee”
(as such term is defined for purposes of Section 409A) at the time of his or
termination of employment, no amount that is subject to Section 409A and that
becomes payable by reason of such termination of employment shall be paid to the
Participant before the earlier of (a) the expiration of the six (6) month period
measured from the date of the Participant’s termination of employment and (b)
the date of the Participant’s death.


14.No Employment Rights. No provision of this Agreement or of the Performance
Share Units will give the Participant any right to continue in the employ of the
Company or any of its Affiliates, create any inference as to the length of
employment of the Participant, affect the right of the Company or its Affiliates
to terminate the employment of the Participant, with or without Cause, or give
the Participant any right to participate in any employee welfare or benefit plan
or other program of the Company or any of its Affiliates.


15.Changes in Company’s Capital or Organizational Structure. The existence of
the Performance Share Units shall not affect in any way the right or authority
of the Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of preferred Shares ahead of or affecting the Shares or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other act or
proceeding, whether of a similar character or otherwise.


16.Delays. In accordance with the terms of the Plan, the Company shall have the
right to suspend or delay any time period prescribed in this Agreement or in the
Plan for any action if the Committee shall determine that the action may
constitute a violation of any law or result in any liability under any law to
the Company, an Affiliate or a stockholder in the Company until such time as the
action required or permitted will not constitute a violation of law or result in
liability to the Company, an Affiliate or a stockholder of the Company.


17.Governing Law; Construction. This Agreement and the Performance Share Units
will be governed by, and construed and enforced in accordance with, the laws of
the State of Illinois without regard to conflicts of law principles. The
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), this Agreement will be exclusively in the
courts in the State of Illinois, Cook County, including the Federal Courts
located therein (should Federal jurisdiction exist). Common nouns and pronouns
shall be deemed to refer to the masculine, feminine, neuter, singular and
plural, as the context requires.


18.Entire Agreement. This Agreement, together with the Plan and any other
agreements incorporated herein by reference, constitutes the entire obligation
of the parties with respect to the subject matter of this Agreement and
supersedes any prior written or oral expressions of intent or understanding with
respect to such subject matter (provided, that except as set forth in Sections 6
and 7 of this Agreement (if and to the extent applicable), this Agreement shall
not supersede any written employment agreement or other written agreement
between the Company and the Participant, including, but not limited to, any
written restrictive covenant agreements).


19.Amendment. This Agreement may be amended as provided in the Plan.




4

--------------------------------------------------------------------------------





20.Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision of this Agreement will not
affect its right to require performance of such provision unless and until such
performance has been waived in writing. Each right under this Agreement is
cumulative and may be exercised in part or in whole from time to time.


21.Counterparts. This Agreement may be signed in two counterparts, each of which
will be an original, but both of which will constitute one and the same
instrument.


22.Notices. Any notices required or permitted under this Agreement must be in
writing and may be delivered personally or by mail, postage prepaid, addressed
to (a) the Company at InnerWorkings, Inc., 600 West Chicago Avenue, Suite 850,
Chicago, IL 60654, Attention: Corporate Secretary and (b) the Participant at the
Participant’s address as shown on the Company’s payroll records, or to such
other address as the Participant, by notice to the Company, may designate in
writing from time to time.


23.Headings. The headings in this Agreement are for reference purposes only and
will not affect the meaning or interpretation of this Agreement.


24.Severability. If any provision of this Agreement is for any reason held to be
invalid or unenforceable, such invalidity or unenforceability will not affect
any other provision of this Agreement, and this Agreement will be construed as
if such invalid or unenforceable provision were omitted.


25.No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.


26.Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon each successor and assign of the Company. All obligations imposed
upon the Participant or a representative, and all rights granted to the Company
under this Agreement, will be binding upon the Participant’s or the
representative’s heirs, legal representatives and successors.


27.Tax Consequences.    The Participant agrees to determine and be responsible
for all tax consequences to the Participant with respect to the Performance
Share Units.


28.No Guarantee of Future Awards. This Agreement does not guarantee the
Participant the right to or expectation of future Awards under the Plan or any
future incentive plan adopted by the Company.


29.Incentive Compensation Recoupment. Notwithstanding anything in the Plan or in
this Agreement to the contrary, this Award shall be subject to any compensation
recovery and/or recoupment policy adopted by the Company to comply with
applicable law, including, without limitation, the Dodd-Frank Wall Street Reform
and Consumer Protection Act, or to comport with good corporate governance
practices, as such policies may be adopted and/or amended from time to time.


[signature page follows]
    


5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first written above.


INNERWORKINGS, INC.:                PARTICIPANT:




By:    ______________________________        By:    ______________________________




Title    ______________________________        Name:    ______________________________




Name:    ______________________________






6